NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TOBY M. SEMICK,                                 No. 17-16090

                Plaintiff-Appellant,            D.C. No. 2:15-cv-02462-JAM-EFB

 v.
                                                MEMORANDUM*
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      California state prisoner Toby M. Semick appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various federal

claims. We have jurisdiction under 28 U.S.C. § 1291. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his opening brief, Semick fails to address how the district court erred by

dismissing his action for failing to prosecute following the district court’s order to

file an amended complaint. As a result, Semick has waived his challenge to the

district court’s order. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999)

(“[O]n appeal, arguments not raised by a party in its opening brief are deemed

waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not

manufacture arguments for an appellant . . . .”).

      Semick’s motion for judicial notice (Docket Entry No. 13) is denied.

      AFFIRMED.




                                           2                                    17-16090